Title: To Benjamin Franklin from Dumas, 25 May 1781
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin



Monsieur
Lahaie 25 May 1781
Je comptois de vous faire parvenir aujourd’hui une Lettre pour le Congrès, où vous auriez vu l’Histoire en raccourci de nos opérations ici; mais un service que viennent de me demander nos amis ici, & une Lettre que je dois écrire à Mr. Adams, m’obligent malgré moi de différer encore. En attendant je joins ici ma traduction de la Proposition d’Amst., qui a beaucoup consterné certain parti. J’ai eu le bonheur, mardi dernier, de pouvoir faire grand plaisir avec cette version à quelqu’un, qui l’a tout de suite envoyée à sa Cour bien loin d’ici.
Je suis à la hâte, mais avec tout le respectueux attachement que vous me connoissez pour Vous, Monsieur, Votre très humble & très obéissant serviteur
Dumas


P.S. Je n’ai jamais dit, Monsieur, that Congress, but that the service of Congress, unsought, but offered to me, chearfully accepted, & faithfully performed by me, has naturally & necessarily involved me into difficulties, from which I cannot be delivered & set at ease but by the Kind attention & remembrance of Congress, & by their appointing me, by a formal Commission, with the intended Secretaryship of this Legation, & allowing me the 500£. St. which Mr. Lawrens was impowered to allow me if he had not had the misfortune of being taken. And as you ask me what are the Difficulties I complain of, that you may write about them more exactly. I shall subjoin them in my above said Letter to Congress himself.
Paris à S. E. Mr. B. Franklin

 
Addressed: His Excellency / B. Franklin Minr. Plenipo: / from the United States, &c. / Passy./.
